DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “viewed from a normal direction of the keyboard module” in claims 1 and 9 is a relative term which renders the claim indefinite. The term “a normal direction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is unclear now one determines the “normal direction” from the claims and/or the specification, since the current key device may be used in any portable electronic devices (see paragraphs 0002-0004), and the claims do not limit the use of his keys to a notebook device only.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chng et al., US Pub. 2015/0185869.
Regarding claim 1, Chng teaches a keyboard module (see at least figures 1-4), comprising:
a circuit assembly 300 having a signal output interface (sensors including capacitive and/or dome keys connected to controller, microprocessor and/or electronic circuity of computing device for generating output signal, wherein the sensors include sensor traces 208 and/or sensor electrodes 206, the sensors connected to the conductive traces and/or interconnections 218; see paragraphs 0030, 0033, 0035, 0040 and 0065-0067, also see figures 2 and 3);
at least one key assembly 320 (the assembly 320 over the membrane 300; see figures 2, 3 and paragraphs 0033, 0037 and 0038) configured on the circuit assembly 300, and adapted to be pressed to drive the circuit assembly to generate a tapping signal; and
at least one microphone (microphones 464, 466; see paragraph 0051) disposed on and electrically connected to the circuit assembly (connects to at least the microphone controller 462; see figure 4), wherein a sound signal generated by the microphone and the tapping signal are respectively transmitted out of the keyboard module through the signal output interface (the signals are processed to at least the sensor controller and/or the processor; see figure 4 and paragraph 0051), and the signal output interface 300 and the microphone are overlapped with the key assembly when viewed from a normal direction of the keyboard module (Chng teaches that the microphone 464 needs to be close to the mechanical key for detecting the actuation/pressing of the key of the keyboard [see paragraph 0051].  Further, Chng incorporates US Pat. Application 13/930,008, which is now a US Pat. 8,867,757, in its entirety.  US Pat. ‘757 teaches that the microphones 332 are placed directly under the key 312 and attached on the circuit assembly 334 for the purpose of detecting key actuation.  See col. 5, line 55 to col. 6, line 3.).
Regarding claim 2, Chng teaches the keyboard module, wherein the circuit assembly comprises a thin film circuit (membrane layers 202a and202c with conductive traces 204 and 212) electrically connected to the signal output interface (sensors including capacitive and/or dome keys connected to controller, microprocessor and/or electronic circuity of computing device for generating output signal, wherein the sensors include sensor traces 208 and/or sensor electrodes 206, the sensors connected to the conductive traces and/or interconnections 218; see paragraphs 0030, 0033, 0035, 0040 and 0065-0067, also see figures 2 and 3), and the key assembly and the microphone are configured in the thin film circuit (Chng teaches that the microphone 464 needs to be close to the mechanical key for detecting the actuation/pressing of the key of the keyboard [see paragraph 0051].  Further, Chng incorporates US Pat. Application 13/930,008, which is now a US Pat. 8,867,757, in its entirety.  US Pat. ‘757 teaches that the microphones 332 are placed directly under the key 312 and attached on the circuit assembly 334 for the purpose of detecting key actuation.  See col. 5, line 55 to col. 6, line 3.).
Regarding claim 9, Chng teaches a keyboard device, comprising:
a housing (housing or chassis 160; see paragraphs 0025 and 0040);
a keyboard module assembled in the housing (see at least figures 1-4), wherein the keyboard module comprises:
a circuit assembly having a signal output interface (sensors including capacitive and/or dome keys connected to controller, microprocessor and/or electronic circuity of computing device for generating output signal, wherein the sensors include sensor traces 208 and/or sensor electrodes 206, the sensors connected to the conductive traces and/or interconnections 218; see paragraphs 0030, 0033, 0035, 0040 and 0065-0067, also see figures 2 and 3);
a plurality of key assemblies (the assembly 320 over the membrane 300; see figures 2, 3 and paragraphs 0033, 0037 and 0038) configured on the circuit assembly, each being adapted to be pressed to drive the circuit assembly to generate a tapping signal; and
at least one microphone (microphones 464, 466; see paragraph 0051) disposed on and electrically connected to the circuit assembly (connects to at least the microphone controller 462; see figure 4), wherein a sound signal generated by the microphone and the tapping signal are respectively transmitted out of the keyboard module through the signal output interface (the signals are processed to at least the sensor controller and/or the processor; see figure 4 and paragraph 0051), and the signal output interface 300 and the microphone are overlapped with the key assembly when viewed from a normal direction of the keyboard module (Chng teaches that the microphone 464 needs to be close to the mechanical key for detecting the actuation/pressing of the key of the keyboard [see paragraph 0051].  Further, Chng incorporates US Pat. Application 13/930,008, which is now a US Pat. 8,867,757, in its entirety.  US Pat. ‘757 teaches that the microphones 332 are placed directly under the key 312 and attached on the circuit assembly 334 for the purpose of detecting key actuation.  See col. 5, line 55 to col. 6, line 3.).
Regarding claim 10, Chng teaches the keyboard module, wherein the circuit assembly comprises a thin film circuit (membrane layers 202a and202c with conductive traces 204 and 212) electrically connected to the signal output interface (sensors including capacitive and/or dome keys connected to controller, microprocessor and/or electronic circuity of computing device for generating output signal, wherein the sensors include sensor traces 208 and/or sensor electrodes 206, the sensors connected to the conductive traces and/or interconnections 218; see paragraphs 0030, 0033, 0035, 0040 and 0065-0067, also see figures 2 and 3), and the key assembly and the microphone are configured in the thin film circuit (Chng teaches that the microphone 464 needs to be close to the mechanical key for detecting the actuation/pressing of the key of the keyboard [see paragraph 0051].  Further, Chng incorporates US Pat. Application 13/930,008, which is now a US Pat. 8,867,757, in its entirety.  US Pat. ‘757 teaches that the microphones 332 are placed directly under the key 312 and attached on the circuit assembly 334 for the purpose of detecting key actuation.  See col. 5, line 55 to col. 6, line 3.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nekimken et al., Varma et al. and Sim teach keyboard devices with built-in microphones.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833